IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-21

                                          No. 3A21

                                     Filed 11 March 2022

     IN THE MATTER OF FRANK LENNANE, Petitioner

     ADT, LLC, Employer

     and

     NORTH CAROLINA DEPARTMENT OF                      COMMERCE,        DIVISION     OF
     EMPLOYMENT SECURITY, Respondent


           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 274 N.C. App. 367 (2020), affirming an order entered on

     17 February 2020 by Judge W. Robert Bell in Superior Court, Haywood County.

     Heard in the Supreme Court on 6 January 2022.


           Legal Aid of North Carolina, Inc., by Joseph Franklin Chilton, Cindy M.
           Patton, John R. Keller, and Celia Pistolis, for petitioner-appellant.

           North Carolina Department of Commerce, Division of Employment Security, by
           Elias W. Admassu, R. Glen Peterson, and Sharon A. Johnston, for respondent-
           appellee.


           BARRINGER, Justice.

¶1         In this case, we consider whether to uphold the determination that petitioner

     Frank Lennane is disqualified from receiving unemployment benefits. To guide the

     interpretation and application of unemployment benefits under Chapter 96 of the

     General Statutes of North Carolina, the legislature has declared the public policy of
                                         IN RE LENNANE

                                          2022-NCSC-21

                                        Opinion of the Court



     this State for nearly ninety years as the following:

                  Economic insecurity due to unemployment is a serious
                  menace to the health, morals, and welfare of the people of
                  this State. Involuntary unemployment is therefore a
                  subject of general interest and concern which requires
                  appropriate action by the Legislature to prevent its spread
                  and to lighten its burden which now so often falls with
                  crushing force upon the unemployed worker and his family.
                  The achievement of social security requires protection
                  against this greatest hazard of our economic life. This can
                  be provided by encouraging employers to provide more
                  stable employment and by the systematic accumulation of
                  funds during periods of employment to provide benefits for
                  periods of unemployment, thus maintaining purchasing
                  power and limiting the serious social consequences of poor
                  relief assistance. The Legislature, therefore, declares that
                  in its considered judgment the public good and the general
                  welfare of the citizens of this State require the enactment
                  of this measure, under the police powers of the State, for
                  the compulsory setting aside of unemployment reserves to
                  be used for the benefit of persons unemployed through no
                  fault of their own.

     Unemployment Compensation Law, ch. 1, sec. 2, 1936 N.C. Pub. [Sess.] Laws (Extra

     Sess. 1936) 1, 1 (codified at N.C.G.S. § 96-2 (2021)).

¶2         This declaration guides our analysis of the issue before us: whether Lennane’s

     leaving work was attributable to his employer as required by N.C.G.S. § 96-14.5(a) to

     avoid disqualification for unemployment benefits. See N.C.G.S. § 96-2. Having

     considered the legislature’s declared public policy, the plain language of the

     applicable statute, and the binding findings of fact, we conclude that Lennane failed

     to show that his leaving work was attributable to his employer as required by
                                           IN RE LENNANE

                                            2022-NCSC-21

                                          Opinion of the Court



     N.C.G.S. § 96-14.5(a).

                                     I.      Background

¶3         Lennane left work on 16 November 2018. Lennane filed an initial claim for

     unemployment benefits on 11 November 2018. An adjudicator held Lennane

     disqualified for benefits, and Lennane appealed. Thereafter, an appeals referee

     conducted a hearing on the matter. The appeals referee affirmed the prior decision

     and ruled that Lennane was disqualified for unemployment benefits because he failed

     to show good cause attributable to the employer for leaving as required by N.C.G.S.

     § 96-14.5(a). Lennane then appealed to the Board of Review for the North Carolina

     Department of Commerce. The Board of Review adopted the appeals referee’s

     findings of fact as its own and concluded that the appeals referee’s decision was in

     accord with the law and the facts. Accordingly, the Board of Review affirmed the

     appeals referee’s decision. Lennane next appealed to the superior court, which

     affirmed the Board of Review’s decision. Lennane then appealed to the Court of

     Appeals.

¶4         A divided panel of the Court of Appeals affirmed the superior court’s order. In

     re Lennane, 274 N.C. App. 367, 372 (2020). When considering whether the superior

     court erred by affirming the Board of Review’s determination, the Court of Appeals

     compared this case with the Court of Appeals decision in Ray v. Broyhill Furniture

     Industries, 81 N.C. App. 586 (1986). In re Lennane, 274 N.C. App. at 370. In Ray, the
                                         IN RE LENNANE

                                          2022-NCSC-21

                                        Opinion of the Court



     Court of Appeals “held that the claimant proved her reason for leaving was

     attributable both to the employer’s action (the threat to fire her if she went over her

     supervisor’s head) and inaction (her supervisor’s failure to put in her transfer

     request).” Id. (cleaned up). Unlike Ray, the Court of Appeals explained that, in this

     case, the employer acted to help Lennane. Id.

¶5         The Court of Appeals then considered whether competent evidence supported

     the challenged findings of fact and whether those findings of fact supported the

     conclusion of law. Id. at 370–72. The Court of Appeals concluded that competent

     evidence supported the challenged findings of fact and that the findings of fact

     supported the conclusion that Lennane “failed to establish that his good cause for

     leaving work was attributable to the employer.” Id. at 372 (cleaned up).

¶6         To the contrary, the dissent contended that:

                        It is not [Lennane]’s fault that his knee suffers from
                  osteoarthritis, nor is it his fault that his employer’s
                  “business needs” precluded accommodations that would
                  not require him to sacrifice his health. He was thus
                  rendered “unemployed through no fault of [his] own[,]”
                  N.C. Gen. Stat. § 96-2.

     Id. at 373 (Inman, J., dissenting) (second and third alterations in original).

¶7         According to the dissent, like in Ray, Lennane’s employer’s inaction “placed

     [him] in the untenable position of having to choose between leaving [his] job and

     becoming unemployed or remaining in a job which . . . exacerbated [his medical]

     conditions.” Id. (alterations in original) (quoting Ray, 81 N.C. App. at 592–93). Thus,
                                         IN RE LENNANE

                                          2022-NCSC-21

                                        Opinion of the Court



     the dissent, relying on N.C.G.S. § 96-2 and Ray, would have held that Lennane left

     work for good cause attributable to the employer. Id. The dissent disagreed with the

     majority’s conclusion of law but did not identify any findings of fact as being

     unsupported by competent evidence. Id. at 372–73.

¶8         Lennane appealed based on the dissenting opinion. Accordingly, we now

     consider the issue Lennane identified as distinguishing the majority and dissenting

     opinions: “whether his leaving was attributable to the employer.”

                                 II.   Standard of Review

¶9         “The standard of review in appeals from the [Department of Commerce,

     Division of Employment Security], both to the superior court and to the appellate

     division, is established by statute.” Binney v. Banner Therapy Prods., Inc., 362 N.C.

     310, 315 (2008). In these judicial proceedings, “the findings of fact by the Division, if

     there is any competent evidence to support them and in the absence of fraud, shall be

     conclusive, and the jurisdiction of the court shall be confined to questions of law.”

     N.C.G.S. § 96-15(i) (2021); see also N.C.G.S. § 96-15(h) (establishing procedure for

     judicial review of a decision of the Board of Review); Binney, 362 N.C. at 315. When

     no challenge to a finding of fact is made, an appellate court presumes that the finding

     of fact is supported by the evidence, and the finding of fact is binding on appeal. See,

     e.g., Carolina Power & Light Co. v. Emp. Sec. Comm’n of N.C., 363 N.C. 562, 564

     (2009); State ex rel. Emp. Sec. Comm’n v. Jarrell, 231 N.C. 381, 384 (1950). We review
                                           IN RE LENNANE

                                               2022-NCSC-21

                                          Opinion of the Court



       de novo whether the Division’s findings of fact support the conclusions of law.

       Carolina Power, 363 N.C. at 564.

                                        III.     Analysis

¶ 10         Article 2C of Chapter 96 of the North Carolina General Statutes sets forth

       when benefits are payable for unemployment and when an individual is disqualified

       from receiving benefits. N.C.G.S. §§ 96-14.1 to -14.16 (2021). As relevant to this

       appeal, subsection 96-14.5(a) mandates that “[a]n individual does not have a right to

       benefits and is disqualified from receiving benefits if the Division determines that the

       individual left work for a reason other than good cause attributable to the employer.”

       N.C.G.S. § 96-14.5(a). “When an individual leaves work, the burden of showing good

       cause attributable to the employer rests on the individual and the burden may not be

       shifted to the employer.” N.C.G.S. § 96-14.5(a). Good cause exists when an

       individual’s “reason for [leaving] would be deemed by reasonable men and women

       valid and not indicative of an unwillingness to work.” In re Watson, 273 N.C. 629, 635

       (1968). “A separation is attributable to the employer if it was produced, caused,

       created or as a result of actions by the employer.” Carolina Power, 363 N.C. at 565

       (cleaned up).

¶ 11         Since the Division conceded on appeal that Lennane had good cause to leave

       work, the only question before us is whether the findings of fact support the

       conclusion of law that Lennane’s leaving work was not attributable to his employer.
                                           IN RE LENNANE

                                            2022-NCSC-21

                                          Opinion of the Court



       See N.C.G.S. § 96-14.5(a). We cannot, as the Court of Appeals’ dissent did, substitute

       our view of the evidence for the findings of fact before us. See In re Lennane, 274 N.C.

       App. at 373 (Inman, J., dissenting) (acknowledging the findings of fact concerning the

       employer’s attempt to make accommodations but dismissing them based on the

       dissent’s interpretation of the manager’s testimony and making its own findings

       concerning the detriment to Lennane’s health from performing the equipment

       installations, Lennane’s ability to perform the number of installations required of

       him by his employer, and Lennane’s fault).

¶ 12         All findings of fact by the Division are as follows:

                    1.   The claimant filed an initial claim for unemployment
                         insurance benefits on November 11, 2018.

                    2.   The claimant last worked for ADT LLC on November
                         16, 2018 as a service technician.

                    3.   The Adjudicator issued a determination under Issue
                         No. 1669952 holding the claimant disqualified for
                         benefits. The claimant appealed. Pursuant to
                         [N.C.]G.S. [§] 96-15(c), this matter came before
                         Appeals Referee Stephen McCracken on August 7,
                         2019. Present for the hearing: Frank Lennane,
                         claimant; Joseph Chilton, claimant representative;
                         Randall      Goodson,    employer     witness    and
                         installation/service manager; Stephanie Morgan,
                         employer witness and administrative team leader;
                         Michael Curtis, employer representative. The
                         employer’s representative participated in the hearing
                         via teleconference following a written request to
                         participate by telephone due to a travel distance of
                         more than 40 miles to the hearing location. Neither
                         parties were prejudiced by the hybrid hearing.
                     IN RE LENNANE

                       2022-NCSC-21

                    Opinion of the Court




4.   The claimant was employed by the above-captioned
     employer from February 1, 2012 until November 16,
     2018.

5.   As a service technician for the employer, the claimant
     conducted service calls to the employer’s residential
     and commercial customers with security or business
     alarm systems. Generally, service calls only require a
     part/component replacement and, generally, do not
     require a significant amount of physical activity.
     Although, a service call sometimes required some
     ladder climbing and crawling.

6.   At times, the claimant had to perform residential and
     commercial security system and alarm system
     installations. Installations require more physical
     work, such as more drilling, climbing, and crawling,
     than a service call.

7.   The claimant was aware of his job duties and
     responsibilities and was trained to perform both
     service calls and installation jobs.

8.   In 2014, the claimant injured his left knee while on
     the job. Said injury caused the claimant to undergo
     surgery. Following the claimant’s surgery, the
     claimant began to favor his right knee, which resulted
     in the claimant experiencing regular pain in his right
     knee. The claimant had a permanent partial disability
     in his left knee.

9.   The claimant kept the employer informed of his
     physical health conditions.

10. In 2016, service technicians began to perform
    installation jobs following a business merger and a
    merger of the employer’s service and installation
    departments.
                     IN RE LENNANE

                       2022-NCSC-21

                    Opinion of the Court



11. The claimant had difficulty performing installations
    due to the poor physical conditions of his knees, of
    which he notified his manager. The claimant asked
    his manager if there were other jobs, such as
    administrative or clerical work, that in which [sic] he
    could apply for or be placed.

12. The employer only had administrative positions in
    Spartanburg, South Carolina and Knoxville,
    Tennessee, and the claimant was unwilling to relocate
    from North Carolina.

13. In 2017, the claimant took a [five] week leave of
    absence via the Family and Medical Leave Act
    (FMLA) to rest his knees and seek additional medical
    intervention.

14. On or about September 5, 2017, the claimant returned
    to work from his medical leave. The claimant’s doctor
    requested that the claimant not stand or walk for
    prolonged periods.

15. The claimant asked his manager, Randall Goodson, if
    he could only be assigned service calls due to the less
    strenuous nature of those jobs. The claimant’s
    manager denied the claimant’s request because he
    needed to keep a fair balance of work distribution
    among all of the service technicians.

16. However, the claimant’s manager made attempts
    thereafter to not dispatch the claimant on the most
    strenuous or large installations.

17. If the claimant had to be dispatched on a large
    installation, then manager Goodson would try to
    ensure that he (claimant) had another service
    technician available to assist him.

18. In October 2018, the claimant had an appointment
    with a surgeon to discuss treatment for his knees. At
                                          IN RE LENNANE

                                           2022-NCSC-21

                                         Opinion of the Court



                         which time, the claimant was told that he could
                         undergo surgery or stem cell therapy. The claimant
                         was unwilling to undergo either options [sic].

                    19. As of November 2018, the claimant was continuing to
                        fully perform his service technician job duties and
                        responsibilities.

                    20. On or about November 8, 2018, the claimant notified
                        the employer that he was resigning from employment
                        because he was no longer able to perform his job due
                        to the physical health condition of his knees.

                    21. Prior to the claimant’s resignation, he did not make
                        any formal or written requests for workplace
                        accommodations from either the employer’s
                        administrative or human resources staff members.
                        During 2018, the claimant did not request
                        intermittent leave via FMLA.

                    22. The claimant left this job due to personal health or
                        medical reasons.

                    23. At the time the claimant left, the employer did have
                        continuing service technician work available for him.

¶ 13         Lennane argues that the findings of fact show that the employer’s actions and

       inactions, not those of Lennane, caused him to leave work to protect his health.

       According to Lennane, the findings of fact show that his employer acted by changing

       his job duties by increasing the amount of installation work required for his position

       and failed to act by not implementing his request to only be assigned service calls.

       Lennane, like the dissent, advances the proposition that “Ray [c]ompels [a]

       [c]onclusion” that Lennane left work with good cause attributable to the employer.
                                           IN RE LENNANE

                                            2022-NCSC-21

                                          Opinion of the Court



       Lennane also contends that his unwillingness to relocate for an administrative

       position with his employer cannot support the conclusion of law that he left work

       without good cause attributable to the employer and relies on the Court of Appeals’

       decision in Watson v. Employment Security Commission of North Carolina, 111 N.C.

       App. 410 (1993).

¶ 14         Admittedly, Lennane’s employer modified the allocation of installation jobs to

       service technicians two years before Lennane left work, and Lennane had difficulty

       performing installations because of pain in his knees. However, the findings of fact

       do not support the causal link required by N.C.G.S. § 96.14.5(a) between the

       employer’s action (change in allocation of installation work) or inaction (not ceding to

       Lennane’s request) and Lennane’s leaving.

¶ 15         Lennane has not shown that his allocation of installation jobs as modified by

       his employer in 2016 was more detrimental to his health than his prior duties and

       responsibilities. Before 2016, Lennane performed service calls as well as installations

       at times. Lennane’s partial disability in his left knee and pain in his right knee

       predated the 2016 modification. In 2016, only the allocation of service calls and

       installations assigned to service technicians, like Lennane, changed. Although

       installations involved “more physical work, such as more drilling, climbing, and

       crawling, than a service call,” Lennane’s “doctor requested that [Lennane] not stand

       or walk for prolonged periods.” There is no finding that the installations increased
                                           IN RE LENNANE

                                             2022-NCSC-21

                                          Opinion of the Court



       the amount of prolonged standing and walking by Lennane relative to service calls.

       See In re Lennane, 274 N.C. App. at 370 (“[Lennane] provided no medical restrictions

       or limitations on bending, stooping, or crawling to [the e]mployer. The only medical

       request [Lennane] gave [the e]mployer was in September 2017 that he not stand or

       walk for prolonged periods.”). Thus, we cannot conclude that the employer’s action

       caused Lennane’s leaving.

¶ 16         Despite our sympathy for those with health conditions, we cannot fill in the

       facts for Lennane. We only have the binding findings of facts properly before us, and

       the burden is on Lennane pursuant to N.C.G.S. § 96-14.5(a) to show good cause

       attributable to the employer. We also do not rely on Barnes v. Singer Co., 324 N.C.

       213 (1989). In Barnes, this Court imposed the burden on the employer and declined

       to address whether there was good cause attributable to the employer. Id. at 216, 217;

       see also id. at 219 (Meyer, J., dissenting) (“The burden should be upon the party who

       is in the best position to prove the matter in question. Here, it is the claimant who

       can best prove the crucial fact, not yet established in this case, that transportation to

       the new plant site is, in a practical sense, unavailable to her.”).

¶ 17         Our legislature expressly placed on the individual the burden—that cannot be

       shifted to an employer—to show good cause attributable to the employer when the

       individual left work. See N.C.G.S. § 96-14.5(a). The goal sought by unemployment

       insurance is to avoid economic insecurity from involuntary unemployment. See
                                          IN RE LENNANE

                                           2022-NCSC-21

                                         Opinion of the Court



       N.C.G.S. § 96-2. The legislature for nearly ninety years has recognized that this

       achievement “can be provided by encouraging employers to provide more stable

       employment and by the systematic accumulation of funds during periods of

       employment to provide benefits for periods of unemployment.” Id. Given the

       requirement of attribution to the employer under N.C.G.S. § 96-14.5(a), we must

       consider both an individual’s and employer’s efforts to preserve the employment

       relationship when assessing whether the individual’s leaving is attributable to the

       employer. Consideration of these efforts is consistent also with the legislative

       purposes of “encouraging employers to provide more stable employment” and

       “prevent[ing] [the] spread [of involuntary unemployment.]” N.C.G.S. § 96-2. If we

       ignore the efforts of employer in the binding findings of fact, like the dissent,

       employers are not encouraged to provide stable employment. Likewise, if we ignore

       the efforts of the employed individual, employers are not encouraged to provide stable

       employment. Thus, we review the findings of fact concerning both Lennane’s and his

       employer’s efforts to preserve the employment relationship.

¶ 18         Here, Lennane made some efforts to preserve his employment. He “kept [his]

       employer informed of his physical health conditions,” “notified his manager” that he

       “had difficulty performing installations due to the poor physical condition of his

       knees,” and his doctor in 2017 “requested that [Lennane] not stand or walk for

       prolonged periods.” He “asked his manager if there were other jobs, such as
                                           IN RE LENNANE

                                            2022-NCSC-21

                                          Opinion of the Court



       administrative or clerical work, that . . . he could apply for or be placed.” In 2017, he

       “took a [five] week leave of absence via the Family and Medical Leave Act . . . to rest

       his knees and seek additional medical intervention.” He also “asked his manager,

       Randall Goodson, if he could only be assigned service calls due to the less strenuous

       nature of those jobs.”

¶ 19         In response to Lennane’s efforts, the employer made efforts to preserve the

       employment relationship. Lennane’s manager “made attempts [after Lennane’s

       request] to not dispatch [Lennane] on the most strenuous or large installations” and

       “would try to ensure that [Lennane] had another service technician available to assist

       him.” The employer also “had administrative positions in Spartanburg, South

       Carolina and Knoxville, Tennessee,” but not in North Carolina.

¶ 20         Ultimately, Lennane was unwilling to relocate from North Carolina for an

       administrative position and did not take additional Family and Medical Leave to

       treat his knees. Lennane subsequently resigned, working his last day on

       16 November 2018.

¶ 21         Given the foregoing, his employer acted to preserve the employment

       relationship. The employer, at Lennane’s request, provided Lennane the option to

       take an administrative position where the employer had administrative positions.

       The employer further made attempts to adjust the assignment of installations to be

       more favorable to Lennane given Lennane’s request. Lennane also had choices other
                                         IN RE LENNANE

                                           2022-NCSC-21

                                        Opinion of the Court



       than leaving his employment—choices he did not take. Lennane could have relocated

       from North Carolina for an administrative position with his employer, an option

       provided by his employer at his request, or he could have taken additional Family

       and Medical Leave to treat his knees as his employer previously supported. Prior to

       his leaving, Lennane also had continued to fully perform his duties and

       responsibilities.

¶ 22         For these reasons, Ray is easily distinguishable from this case. In Ray, the

       employer did not act to preserve the employment relationship: the supervisor refused

       the employee Ray’s request to transfer to another department, denied her request for

       a protective mask, and threatened to terminate her employment if she conveyed her

       requests to the plant manager. 81 N.C. App. at 588. It is also “axiomatic that this

       Court is not bound by precedent of our Court of Appeals.” In re L.R.L.B., 377 N.C.

       311, 2021-NCSC-49, ¶ 31 (cleaned up). Thus, we neither endorse nor dismiss Ray.

¶ 23         The Court of Appeals’ decision in Watson v. Employment Security Commission

       of North Carolina is also not binding on this Court and is distinguishable. Unlike

       Watson, the employer in this matter did not relocate, and Lennane did not leave work

       because of unreliable transportation to work. See 111 N.C. App. at 415. Also, unlike

       this matter, the binding findings of fact in Watson reflected substantial attempts by

       the employee, Watson, to maintain the employment relationship. She expressed her

       concern to her employer about reliable transportation to and from work before the
                                             IN RE LENNANE

                                               2022-NCSC-21

                                            Opinion of the Court



       relocation; she obtained some transportation from her supervisor; she used her own

       car until it broke down; and she made a series of other arrangements to get to work.

       See id. at 412. Watson did not leave work until she arrived late to work on account of

       her co-worker’s truck being in disrepair, was sent home as a penalty for arriving late,

       believed the truck beyond repair, and had no other foreseeable means of

       transportation to and from work every day of her work week. Id. at 412. As a result,

       the Court of Appeals concluded that “[a]ll of the Commission’s findings of fact make

       clear that petitioner desired, and attempted, to continue to work for respondent

       employer,” such that “[h]er leaving work was solely the result [of the relocation of the

       plant by her employer].” Id. at 415. Given the binding findings of fact before us, we

       cannot conclude the same in this matter. Thus, we neither endorse nor dismiss

       Watson v. Employment Security Commission of North Carolina but conclude that it

       is not analogous to this case.1

¶ 24          Although Lennane left work for good cause as conceded by the Division, the

       legislature created unemployment insurance for a more limited subset of individuals:

       those who left work for “good cause attributable to the employer.” N.C.G.S. § 96-

       14.5(a). Here, the employer made available to Lennane an administrative position as




              1  The dissent acknowledges that assessing attribution to the employer is highly fact-
       specific and relies on other cases that are factual distinct from the matter before us. Thus,
       further discussion of these cases from our lower courts would offer little (if any) additional
       clarity to our decision here.
                                           IN RE LENNANE

                                            2022-NCSC-21

                                          Opinion of the Court



       Lennane specifically requested. The employer offered positions in all the locales

       where the employer had such positions. The employer, thus, acted. Lennane still left,

       but his employer’s inaction did not cause Lennane’s leaving. Lennane had made other

       requests to his employer, but an employer need not cede to every request of an

       individual employed by the employer to avoid having his inaction deemed the cause

       of an individual’s leaving.

¶ 25         This Court’s holding honors the limitation created by our legislature on

       unemployment benefits, consistent with the plain language of the statute and the

       legislature’s express purpose of “encouraging employers to provide more stable

       employment” to prevent the spread of involuntary unemployment. N.C.G.S. § 96-2.

       “[T]he actual words of the legislature are the clearest manifestation of its intent, [so]

       we give every word of the statute effect, presuming that the legislature carefully

       chose each word used.” N.C. Dep’t of Corr. v. N.C. Med. Bd., 363 N.C. 189, 201 (2009).

       This Court in In re Watson explained:

                           In [N.C.]G.S. [§] 96-14(1) it is provided that one is
                    disqualified from receiving benefits under the act if he left
                    work voluntarily “without good cause attributable to the
                    employer.” The disqualification imposed in [N.C.]G.S.
                    [§] 96-14(3) for failure to accept suitable work “without
                    good cause” does not carry the qualifying phrase
                    “attributable to the employer.” It cannot be presumed that
                    the omission of these qualifying words was an oversight on
                    the part of the Legislature. Thus, the “good cause” for
                    rejection of tendered employment need not be a cause
                    attributable to the employer.
                                             IN RE LENNANE

                                              2022-NCSC-21

                                          Opinion of the Court



       273 N.C. at 635.

¶ 26         Decades later, the legislature still does not omit the statutory language

       “attributable to the employer” for individuals leaving work: “[a]n individual is

       disqualified for any remaining benefits if the Division determines that the individual

       has failed, without good cause, to . . . [a]ccept suitable work when offered,” N.C.G.S.

       § 96-14.11(b), but “disqualified from receiving benefits if the Division determines that

       the individual left work for a reason other than good cause attributable to the

       employer,” N.C.G.S.§ 96-14.5(a) (emphasis added). Thus, we decline to create

       insurance paid for by employers for unemployment not attributable to an employer’s

       actions or inactions.

                                       IV.     Conclusion

¶ 27         Unemployment insurance does not provide benefits to individuals who “left

       work for a reason other than good cause attributable to the employer.” N.C.G.S. § 96-

       14.5(a). While Lennane, as conceded by the parties, left work for good cause, he has

       failed to satisfy his burden to show that his leaving work was “attributable to the

       employer” as a matter of law. Id. Accordingly, we affirm the Court of Appeals’

       decision.

             AFFIRMED.
             Justice EARLS dissenting.


¶ 28         Both Mr. Lennane and the Employment Security Division agreed that Mr.

       Lennane’s reason for leaving his job, after having worked for ADT as a service

       technician for over six and a half years, was for “good cause” as defined by law.

       Indeed, respondent acknowledged to the court below that “[t]he Petitioner’s reason

       for resigning was the personal knee issues, and the Division’s Findings of Fact

       support the conclusion it was for ‘good cause.’ ” Where, as the dissent below noted,

       “[r]espondent concedes [petitioner] had good cause to resign,” In re Lennane, 274 N.C.

       App. 367, 373 (2020) (Inman, J., dissenting), the only issue for this Court is whether

       Mr. Lennane has met his burden of establishing that the good cause was attributable

       to his employer. Here the majority observes that the Division conceded good cause,

       but then illogically concludes that Mr. Lennane failed to establish a “casual link” to

       explain why he left work. The majority then imposes a newly crafted “efforts to

       preserve the employment relationship” test and infers from the absence of factual

       findings that in fact, Mr. Lennane did not have good cause to leave his employment

       because he refused to leave North Carolina for Spartanburg, South Carolina or

       Knoxville, Tennessee and did not take additional Family and Medical Leave. These

       are all, in essence, arguments that he did not have good cause to leave his

       employment.
                                          IN RE LENNANE

                                            2022-NCSC-21

                                         Earls, J., dissenting.



¶ 29         The appeals referee’s factual findings here do not suggest that ADT offered Mr.

       Lennane service calls that would comply with his medical restrictions at the time

       rather than installation work. Based on the findings of fact, “[t]he claimant’s manager

       denied the claimant’s request [only to be assigned service rather than installation

       calls] because he needed to keep a fair balance of work distribution among all of the

       service technicians.” In these circumstances, the decision not to offer Mr. Lennane

       work that he could perform safely is what led to the good cause for his need to stop

       working. Mr. Lennane carried his burden of demonstrating that the good cause for

       his leaving was attributable to a decision of the employer.        He should not be

       disqualified from receiving unemployment benefits. Therefore, I dissent.

¶ 30         Although our task here is to determine whether the Division’s findings of fact

       support its legal conclusions, the majority begins with an examination of the public

       policy behind the General Assembly’s establishment of unemployment compensation.

       Ironically, the legislature’s declared policy actually supports the conclusion that ADT

       did not do enough here to keep Mr. Lennane on its payroll with work that he could

       safely perform given his health condition, rather than the majority’s conclusion that

       Mr. Lennane should have moved out of state to work in an administrative position or

       take unpaid leave. According to the 1936 statute, economic security in North Carolina

       is promoted by “encouraging employers to provide more stable employment.” N.C.G.S.

       § 96-2 (2021) (carrying forward the original statutory language). Moreover, “the
                                           IN RE LENNANE

                                             2022-NCSC-21

                                          Earls, J., dissenting.



       public good and the general welfare of the citizens of this State require . . . the

       compulsory setting aside of unemployment reserves to be used for the benefit of

       persons unemployed through no fault of their own.” Id. The statute is intended to

       protect North Carolina workers and to encourage employers to provide stable

       employment.

¶ 31         Whatever the policy implications, the more specific language of the statute’s

       disqualification provision applies here. See In re Steelman, 219 N.C. 306, 310-11,

       (1941) (the general designation of workers selected for benefits being those who are

       “unemployed through no fault of their own.” is constrained by the more specific

       provisions of the statute if the provisions would otherwise conflict). This Court has

       found that “sections of the act imposing disqualifications for its benefits should be

       strictly construed in favor of the claimant and should not be enlarged by implication

       or by adding to one such disqualifying provision words found only in another.” In re

       Watson, 273 N.C. 629, 639 (1968); see also Marlow v. N.C. Emp. Sec. Comm’n, 127

       N.C. App. 734, 735 (1997) (“Further, in keeping with the legislative policy to reduce

       the threat posed by unemployment to the ‘health, morals, and welfare of the people

       of this State,’ statutory provisions allowing disqualification from benefits must be

       strictly construed in favor of granting claims.” (quoting N.C.G.S. § 96-2 (1995)), disc.

       rev. denied, 347 N.C. 577 (1998); Lancaster v. Black Mountain Ctr., 72 N.C. App. 136,

       141 (1984) (same). It goes without saying that this Court should not be imposing new
                                          IN RE LENNANE

                                            2022-NCSC-21

                                         Earls, J., dissenting.



       disqualification rules that have no basis in the statute. See N.C.G.S. § 96-14.5.

¶ 32         ‘Good cause,’ which was conceded here, is understood to be “a reason which

       would be deemed by reasonable men and women valid and not indicative of an

       unwillingness to work.” Carolina Power & Light Co. v. Emp. Sec. Comm'n of N. C.,

       363 N.C. 562, 565 (2009) (quoting Intercraft Indus. Corp. v. Morrison, 305 N.C. 373,

       376 (1982)). Given that Mr. Lennane’s reason for resigning was for “good cause,” it is

       therefore clear that the facts do not support any conclusion that he resigned because

       he was unwilling to work. And yet, that is precisely what the majority ultimately

       concludes, that Mr. Lennane had “other choices” but chose not to keep working. The

       majority’s conclusion is not supported by the factual findings in this case.

¶ 33         If the separation is “produced, caused, created or as a result of actions by the

       employer,” it is attributable to the employer. Id. (quoting Couch v. N.C. Emp. Sec.

       Comm’n, 89 N.C. App. 408 at 409-10, aff’d per curiam, 323 N.C. 472 (1988)). Inaction

       by the employer also can provide good cause to leave a job. See, e.g., Ray v. Broyhill

       Furniture Indus., 81 N.C. App. 586, 592–93 (1986) (attributing a supervisor’s failure

       to put in a transfer request on behalf of an employee to a department with fewer

       health risks as one of the bases of good cause for the employee’s departure). Good

       cause is attributable to the employer where circumstances caused by the employer

       “make continued work logistically impractical” or “when the work or work

       environment itself is intolerable.” Carolina Power, 363 N.C. at 567–68.
                                           IN RE LENNANE

                                             2022-NCSC-21

                                          Earls, J., dissenting.



¶ 34         Examples of good cause attributable to employers when they create

       circumstances that make work logistically impractical for the employee are

       instructive. In Barnes v. Singer Co., the employee quit after her employer relocated

       her job and she did not have reliable transportation to her new place of employment.

       324 N.C. 213, 214, 216–17 (1989). In Couch v. North Carolina Employment Security

       Commission, a woman who quit her job after her employer unilaterally and

       substantially reduced her working hours was not disqualified from receiving

       unemployment benefits. 89 N.C. App. 405, 412, aff’d per curiam, 323 N.C. 472 (1988).

       In Couch, the Court of Appeals remanded the case to determine whether the decrease

       of two hours per day of work was substantial enough to constitute good cause. Id. at

       408, 412–13. In Milliken & Co. v. Griffin, the Court of Appeals found good cause

       attributable to the employer when Ms. Griffin quit after her employer failed to heed

       her doctor’s advice that she receive work that did not aggravate her muscle spasms

       or be assigned shorter shift hours. 65 N.C. App. 492, 497 (1982), disc. rev. denied, 311

       N.C. 402 (1984). The Court of Appeals based its decision on the fact that Ms. Griffin

       spoke to her manager about her health issues and desire for alternative work options

       within the company, ultimately found none and then resigned. Id. at 495. None of

       these precedents are reversed by the Court’s decision in this case.

¶ 35         Instead, whether good cause attributable to the employer exists is a highly

       fact-specific determination, for which Mr. Lennane bears the burden of proof. The
                                          IN RE LENNANE

                                            2022-NCSC-21

                                         Earls, J., dissenting.



       fact to be decided here was not whether ADT or Mr. Lennane made the most effort to

       “preserve the employment relationship,” but rather, who was responsible for the

       circumstances that led to Mr. Lennane resigning for good cause. It is most important

       to remember that this is not a fault-based inquiry, ADT may have had a very good

       business reason for not allowing Mr. Lennane to work only service calls. But in this

       particular workplace, it was ADT’s decision to make, not Mr. Lennane’s.

¶ 36         As the factual findings explain, ADT had previously divided its home security

       system service and installation departments. Despite Mr. Lennane’s having been

       trained to do the more physically demanding job of installation work, he was still

       primarily a service technician. He had worked at this job for over six years by the

       time he quit, and four of those years were spent dealing with various knee injuries.

       The injury to his left knee happened while he was on the job, and despite undergoing

       knee surgery, he sustained a permanent partial disability in that knee. This injury

       and the subsequent limit on the full use of his left knee caused Mr. Lennane to favor

       his right knee, which led to him “experiencing regular pain in his right knee.”

¶ 37         As his pain increased, Mr. Lennane also experienced a reshuffling of his duties

       at work when a merger caused ADT to combine its service and installation

       departments. The loss of that structural divide required service technicians to do

       installation work as well. There was conflicting testimony at the hearing regarding

       how much of an increase in installation work this created for Mr. Lennane, and the
                                              IN RE LENNANE

                                               2022-NCSC-21

                                            Earls, J., dissenting.



       findings of fact do not resolve that question.1 But the appeals referee did find that

       Mr. Lennane “kept the employer informed of his physical health conditions” and that

       he “had difficulty performing installations due to the poor physical conditions of his

       knees, of which he notified his manager.” He asked about two less strenuous work

       options: a desk job or forgoing installation work. Neither option was a realistic choice

       for him because the administrative work was only available out of state and the

       manager “needed to keep a fair balance of work distribution among all of the service

       technicians.”

¶ 38          Mr. Lennane tried to continue with his job by taking a five-week FMLA leave

       of absence to heal, but that hiatus could not permanently fix the deterioration of his

       knees. His manager still would assign him installations while attempting to keep

       these jobs smaller or to assign a second service technician to assist him on large

       installations. Yet, these attempts were not enough because Mr. Lennane’s doctor

       recommended that he not walk or stand for long periods.



              1 In the absence of detailed findings of fact regarding the effect on Mr. Lennane of the
       change in work assignments from only service work to a mix of service and installation work,
       despite testimony on this point, the majority erroneously concludes that therefore Mr.
       Lennane failed to establish a causal nexus between ADT’s actions and his leaving work. Not
       only does this determination negate the concession that Mr. Lennane left for good cause, it
       also assumes that in the absence of factual findings, the employer’s version of events must
       be correct. Mr. Lennane did testify about the causal nexus between ADT’s inability to
       accommodate his need for limited walking and standing and his decision to resign. If there is
       testimony tending to prove a material fact but the absence of a related factual finding, it is
       not the role of this Court to make assumptions, draw contrary inferences, or make its own
       factual findings.
                                          IN RE LENNANE

                                            2022-NCSC-21

                                         Earls, J., dissenting.



¶ 39         The findings of fact paint a vivid picture of someone who tried to hold on to his

       job despite chronic pain from a workplace injury, but who ultimately had good cause

       to leave. And the findings also present a picture of an employer that tried to

       accommodate his employees’ bad knees in some fashion but who, for business reasons,

       failed to do so adequately. Just as in Barnes, in which the court concluded that

       materially moving an employee’s job is good cause attributable to that employer,

       similarly here it should not be held against Mr. Lennane that ADT’s only

       administrative work option was outside of North Carolina and that his manager’s

       preference was to make an equal distribution of installation work among service

       technicians. ADT had less strenuous service work still available at Mr. Lennane’s

       North Carolina location but chose not to let him focus only on that work. Given that

       the majority does not purport to overrule Barnes, but inexplicably decides not to rely

       on it, the principle established by this Court in Barnes remains good law, namely

       that: “[a]n employee does not leave work voluntarily when the termination is caused

       by events beyond the employee's control or when the acts of the employer caused the

       termination.” Barnes, 324 N.C. at 216. There, an employer moving a plant eleven

       miles away to a location the employee could not commute to from her home,

       constituted good cause attributable to the employer. Id. In this case, requiring that

       Mr. Lennane move out of state to maintain employment that does not further damage

       his health similarly is holding him responsible for matters beyond his control. The
                                          IN RE LENNANE

                                            2022-NCSC-21

                                         Earls, J., dissenting.



       application of the law here is not about sympathy for an injured worker, it requires

       an analysis of whether the good cause, conceded by respondent, was due to factors

       within the employer’s control.

¶ 40         Ultimately, Mr. Lennane’s manager decided not to meet his medical needs by

       assigning only service work and, just as the employee in Ray, Mr. Lennane chose his

       health and had to quit. Unlike the situation in Ray, however, Mr. Lennane did pursue

       several avenues to try to keep his job. All of the steps taken by Mr. Lennane – keeping

       his employer informed of his health problems, requesting a transfer to office work,

       taking FMLA leave, and asking for lighter field assignments – show an employee

       trying to keep working. Indeed, Mr. Lennane’s pursuit of reasonable remedial

       measures exceeded the efforts to preserve employment undertaken by employee Ray,

       who did not take FMLA leave. More importantly, as the unanimous court in Ray

       pointed out, “[s]peculation as to what [claimant] could have done” is irrelevant. Ray,

       81 N.C. App. at 592. (emphasis in original).

¶ 41         Mr. Lennane was in an even more compelling circumstance than the successful

       claimant in Ray. Mr. Lennane acquired his underlying health problems on the job.

       The findings of fact make clear that his health concerns arose from job requirements

       that had changed since his hire, even if the magnitude of that change is not specified.

       Mr. Lennane was a “person who must quit a job for health reasons but who is

       available for other employment,” and therefore, “reason and justice demand that such
                                    IN RE LENNANE

                                      2022-NCSC-21

                                   Earls, J., dissenting.



a claimant receive unemployment benefits.” Griffin, 65 N.C. App. at 497. Indeed, the

logic of the Court of Appeals’ decision in Griffin is compelling here, because in that

case the very policy cited by the majority here was the basis of the Court of Appeals’

conclusion that an employee whose health condition leads to unemployment is

entitled to receive unemployment benefits:

                    Milliken would have us follow those jurisdictions
             which have denied benefits to individuals who became
             unemployed because of sickness, accident or old age. . . . We
             find that the language in the Mills decision is in conflict
             with the policy behind North Carolina’s Employment
             Security Act and application of the Act. The Mills court
             concluded that “involuntary unemployment” under the Act
             meant unemployment resulting from a failure of industry
             to provide stable employment; and that unemployment due
             to changes in personal conditions to the employee, which
             made it impossible for him to continue his job, was not the
             type covered by the Act. Our Legislature did not intend
             such a narrow application of the Act when it declared the
             following public policy to be accomplished by the Act: “[T]he
             public good and the general welfare of the citizens of this
             State require the enactment of this measure . . . for the
             compulsory setting aside of unemployment reserves to be
             used for the benefit of persons unemployed through no
             fault of their own.” G.S. § 96-2.

Id., at 497-98 (second and third alternations in original) (internal citations omitted).

Both Ray and Griffin remain good law. The majority does not dispute the logic or

reasoning of either decision. Instead, the majority finds a significant distinction that

in Ray the employer “did not act to preserve the employment relationship” because

Ray’s supervisor denied a transfer request and refused to provide a protective mask.
                                          IN RE LENNANE

                                            2022-NCSC-21

                                         Earls, J., dissenting.



       Even if denying a transfer request differs significantly from offering a transfer that

       requires moving out of state while denying limited work assignments at the current

       worksite, the ultimate question is who has created the condition under which

       continued employment is not possible. Based on the factual findings in this case, the

       relevant business decisions were made by ADT. Mr. Lennane wanted to work, he just

       could not continue to put too much strain on his knees by installing security systems.

¶ 42         The majority also goes beyond the findings of fact in assuming that Mr.

       Lennane could have continued to perform installation work for ADT so long as he

       periodically took FMLA leave to rest his knees. While there was some testimony in

       the record from Mr. Lennane concerning how frequently he already was resting his

       knees to no lasting effect, the assumption made by the majority is not in the appeals

       referee’s findings of fact. We do not know from this record whether such leave would

       have been paid or unpaid, or even if it would have addressed the medical problem.

       On the record before us, Mr. Lennane left his job for good cause, namely, personal

       health or medical reasons, in circumstances in which his employer did have work that

       he could have performed, specifically service calls rather than installation work, but

       chose not to give him the option of doing that work. Mr. Lennane’s good cause for

       leaving work was attributable to ADT, and he should not be disqualified from

       receiving unemployment benefits.

             Justices HUDSON and ERVIN join in this dissenting opinion.